DETAILED ACTION
Status of Claims
Claims 1, 7, 8, and 10 are currently amended.
Claims 2, 11, 15-17, and 20 have been canceled.
Claims 1, 3-10, 12-14, 18-19, and 21-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Response to Arguments
35 USC 101
Applicant’s arguments and amendments, filed 11/14/2022, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 07/08/2022 has been withdrawn. The Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including an information recommendation device, platform, receiver, information recommendation module in a terminal, call application, jump interface, processor, database, transmitter), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of contact information retrieval from a call application and jump interface.

35 USC 102/103
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-14, 18-19, and 21-23 have been considered but are moot. In light of current amendments, a new grounds of rejection is made in further view of Dobroth et al. (US 2011/022591) and Yuan (US 2017/0160883).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-14, 18-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7, and 10, these claims recite receiving a communication identifier…. “after the communication identifier is acquired form a call application through a jump interface periodically by the information recommendation module.” This limitation is unclear. It is unclear how the communication identifier is acquired from a call application and a jump interface and by the information recommendation module. It is vague and indefinite what elements are performing which function and at what time. Claims 3-6, 8-9, 12-14, 18-19, and 21-23 are rejected for depending from claims 1, 7, and 10 and for failing to remedy their deficiencies.

Regarding Claims 1, 7, and 10, these claims recite “wherein the communication identifier is sent to the call application through the jump interface by the information recommendation module in response to the recommended user initiating a contact request for the communication identifier.” it is unclear how the communication identifier is sent to the call application when it was also acquired from the call application in previous limitations. Additionally, it is unclear when this limitation is actually happening. Paragraph [0081] of Applicant’s pacification disclose a recommended user may initiate a contact request for the displayed contact or the communication identifier of the contact after the recommended content is received. It is unclear if that is the function this limitation is claiming or something else. For at least these reasons, this limitation is vague and indefinite. Claims 3-6, 8-9, 12-14, 18-19, and 21-23 are rejected for depending from claims 1, 7, and 10 and for failing to remedy their deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-10, 14, 18-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassaie et al. (US 2014/0164173) in view of Dobroth et al. (US 2011/0225291), and further in view of Yuan (US 2017/0160883).
Regarding Claims 1, 7, 10, 18, and 19, Kassaie discloses (See Representative Claim 7) An information recommendation device in an information recommendation module of  a terminal, comprising:  (See at least paragraph [0020], [0027], [0063]-[0068])
a processor configured to acquire a communication identifier of a contact of a user of the terminal, the user being a recommended user; (See at least paragraph [0020] disclosing authenticating a user via a username and password – includes social networks such as Facebook, [0021], [0025], [0027] disclosing processor [0028], [0030], [0032], [0042] disclosing initiating login via social shopping environment and redirected to social shopping server, [0064])
a transmitter configured to transmit the communication identifier on the contact to an information recommendation platform; (See at least paragraph [0020] disclosing authenticates user via username and password and provides authenticated login tokens to the social shopping server, [0021], [0022], [0023], [0025] upon login access record of user information, [0027] disclosing recommendation modules of server, [0028], [0030], [0032] disclosing providing an interface to authenticate the user to the identity provider where social shopping interface module may communicate with identity module, [0042] disclosing redirect login request)
 a receiver configured to receive shopping information and the communication identifier of the contact from the information recommendation platform, wherein the shopping information of the contact is searched for  via a user identifier of the contact corresponding to the communication identifier in a database; and (See at least paragraph [0022]-[0023] disclosing specifically identifying the individual with identifier based on authenticated login information, [0025], [0028], [0029], [0030]-[0031] disclosing acquiring recommended shopping information using recommendation retrieval module by communicating with ecommerce server, [0042] disclosing identity provider prompts user the further login information with username and password and validates login, [0043] disclosing retrieving recommendations, [0047], [0056] disclosing user making recommendations, Fig. 7 disclosing recommendation database for acquiring user identifiers and shopping information)
 an output interface configured to output the shopping information of the contact to the recommended user to recommend one or more items. (See at least paragraph [0030]-[0031] disclosing sending recommendation information to a recipient/certain friend, [0060] disclosing recommendations receive and sent – e.g., recommendations are shopping information).

Kassaie does not expressly provide for the communication identifier acquired through a call application periodically and the communication identifier being a phone number and sending the communication identifier to the call application in response to the recommended user initiating a contact request for the communication identifier. However, Dobroth discloses the communication identifier acquired through a call application periodically and the communication identifier being a phone number and sending the communication identifier to the call application in response to the recommended user initiating a contact request for the communication identifier (Dobroth: see at least Claim 1 disclosing obtaining mobile numbers form a contact list of  user stored in the mobile device of the user, identifying the mobile numbers form the user contact list of those of friends of the user, identifying software applications downloaded to mobile devices of friends identified based on mobile numbers, and based on the friend network data, transmitting recommendation information as to downloaded software applications of friends to terminal of the user, see at least paragraph [0004], [0021], [0026] disclosing manual initiation by user of mobile numbers, [0029], [0035] disclosing initiating and receiving telephone calls to each other, [0037], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kassaie with the phone number, as taught by Dobroth, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to quickly ascertain a user’s group of friends and the applications and devices the friends of purchased. Dobroth: See paragraph [0002], [0004]-[0007].
Neither Kassaie nor Dobroth disclose a jump interface. However, Yuan discloses a jump interface (Yuan: Claim 20, Abstract disclosing app jumps, paragraph [0005] disclosing user jumping between different apps on device using taskbar element, [0022], [0024], [0030], Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kassaie with the jump interface, as taught by Yuan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including more convenient switching between different applications on the user terminal. See Yuan: paragraph [0004]-[0006].


Regarding Claim 4, Kassaie, Dobroth, and Yuan teach or suggest all of the limitations of claim 1. Additionally, Kassaie discloses wherein the shopping information comprises one or more of purchased item information, rating information, collection information, or browsing information (See at least paragraph [0038], [0040] disclosing second user may  be identified using his respective expert rating and subsequent recommendations may include such rating, [0055]).

Regarding Claims 6, 14, and 23, Kassaie, Dobroth, and Yuan teach or suggest all of the limitations of claims 1, 10, and 18. Additionally, Kassaie discloses wherein the processor is further configured to acquire shopping information of the recommended user; the transmitter is further configured to transmit the shopping information of the recommended user to the contact (See at least paragraph [0023] disclosing personal message sent along with recommendation information/item information, [0030]-[0031] disclosing sending AND receiving recommendation information to a recipient/certain friend, [0060] disclosing recommendations received and sent – e.g., recommendations are shopping information – The system generally discloses a system where users can both choose to send and receive recommendations from their “friends”).

Regarding Claim 8, Kassaie, Dobroth, and Yuan teach or suggest all of the limitations of claim 7. Additionally, Kassaie discloses wherein the output interface is further configured to output the shopping information of the contact and the communication identifier of the contact to the recommended user; the processor is further configured to, in response to an operation that the recommended user initiates communication to the contact, send the communication identifier of the contact to a call application, so that the recommended user contacts with the contact through the call application (See at least paragraph [0023] disclosing personal message sent along with recommendation information/item information, [0030]-[0031] disclosing sending AND receiving recommendation information to a recipient/certain friend, [0060] disclosing recommendations received and sent – e.g., recommendations are shopping information – The system generally discloses a system where users can both choose to send and receive recommendations from their “friends”, Fig. 1, 4, 5).

Regarding Claim 9, Kassaie, Dobroth, and Yuan teach or suggest all of the limitations of claim 7. Additionally, Kassaie discloses wherein the output interface is further configured to display the shopping information of the contact and other recommendation information in different manners. (See at least paragraph [0032] disclosing displaying recommendations made to the user by friends of the user which includes display of a portion of recommendations recited, recommendations sent, and listings of items for sale).


Claims 3, 5, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassaei et al. (US 2014/0164173) in view of Dobroth et al. (US 2011/02252941), in view of Yuan (US 2017/0160883), and further in view of Davar et al. (US 2013/0254215).
Regarding Claims 3, 12, and 21, Kassaei, Dobroth, and Yuan disclose all of the limitations of claims 1, 10, and 18. However, the above cited combination does not expressly provide for wherein the transmitter is further configured to transmit at least one of the following information to the recommended user: purchased item information with a rating higher than a preset level in the shopping information of the contact; or public shopping information of the contact.
Davar discloses a system for supplementing a user’s web browsing with recommendations from relevant associations of the user (e.g., friends). Davar further discloses wherein the transmitter is further configured to transmit at least one of the following information to the recommended user: purchased item information with a rating higher than a preset level in the shopping information of the contact; or public shopping information of the contact (Davar: see at least paragraph [0093]-[0109] disclosing displaying friends reviews about particular cite/product/service and what was recently bought/used as part of review that is done on an opt-in basis to respect the friends’ privacy (e.g., only public information), [0153] disclosing public and private profiles, [0188]-[0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kassaei with the public vs. private information, as taught by Davar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including displaying/providing helpful information with respect to shopping by a commonly associated individual based on that individuals specific preferences towards private/public information by an opt-in basis with respect to the individuals privacy. See at least paragraph [0005], [0095].

Regarding Claims 5, 13, and 22, Kassaei, Dobroth, and Yuan disclose all of the limitations of claims 1, 10, and 18. However, the above cited references do not expressly provide for wherein the processor is further configured to set the shopping information of the contact public or private according to a request of the contact.
Davar discloses a system for supplementing a user’s web browsing with recommendations from relevant associations of the user (e.g., friends). Davar further discloses wherein the processor is further configured to set the shopping information of the contact public or private according to a request of the contact (Davar: see at least paragraph [0093]-[0109] disclosing displaying friends reviews about particular cite/product/service and what was recently bought/used as part of review that is done on an opt-in basis to respect the friends’ privacy (e.g., only public information), [0153] disclosing public and private profiles, [0188]-[0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kassaei with the public vs. private information, as taught by Davar, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including displaying/providing helpful information with respect to shopping by a commonly associated individual based on that individuals specific preferences towards private/public information by an opt-in basis with respect to the individuals privacy. See at least paragraph [0005], [0095].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625